Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/4 through 4/4.  See MPEP 608.2 (V) (t).    

           Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

3.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “having” and “including.” 
See MPEP § 608.01(b).

Claim Objections
4.           Claim 4 is objected to because of the following informalities: “said rollers” should be –said two rollers--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

         The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

                 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the specification does not disclose how 
“a paper cutter controlled to cut.” The specification does not disclose how  
the paper cutter is controlled. In fact, the specification does not disclose how the paper cutter is moved to cut the sheet of paper of the paper roll. 

7.         Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 1, “a paper cutter controlled to cut” is confusing as it is not clear what is controlling the paper cutter. It is not clear how the paper cutter is controlled. In fact, it is not clear how the paper cutter is moved to cut the sheet of paper of the paper roll. 
             Regarding claim 1, “the center of said two rollers” and “the radius of said two rollers” lacks antecedent basis. 


Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claims 1, 3-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brackett (3,593,659). Regarding claim 1, as best understood, Brackett teaches a printer 10, comprising: a housing comprising a housing body 12 with an accommodation chamber defined therein, a reel 54 disposed between two inner rear side walls (12a) of said accommodation chamber to support a paper roll of a sheet of paper 56, a front panel 80 located at a front side of said housing body and a paper exit (defined by the entrance of the panel, Fig. 2) formed in said front panel; a printing mechanism (14, 20, 26, 30, 36, 44, 46), positioned in said accommodation chamber, said printing mechanism comprising a printing head (20, 26, 30, 36) for printing an ink on said sheet of paper of said paper roll, a paper cutter (44, 46) controlled to cut said sheet of paper of said paper roll, and a paper path (Fig. 6) defined between said printing head and said paper cutter for the passing of a leading end of said sheet of paper of said paper roll; and a paper dispensing mechanism (38, 40, 42, 62, 72, and an electric motor connected to the gears; col. 2, lines 54-55) positioned in said accommodation chamber, said paper dispensing mechanism comprising a drive module (defined by gears 62, 72 and the electric motor) and a paper dispensing roller set (38, 40, 42) drivable by said drive module to carry said sheet of paper of said paper roll toward said paper exit, said paper dispensing roller set comprising two rollers 42 made of a flexible and elastic material (defined by the rubber material; col. 2, lines 43-46) and pressed against each other, the distance between the center of said two rollers inherently being less than the combination of the radius of said two rollers. It should be noted as the rollers are pressed against each other, the distance between the center of the rollers reduces due to the flexibility of the robber-faced wheels 42. See Figs. 1-6 in Brackett.
          Regarding claim 3, Brackett teaches everything noted above including that said printing head of said printing mechanism comprises a printing wheel 26 disposed adjacent to one lateral side of said paper path for printing an ink on a surface of said sheet of paper of said paper roll; said paper cutter (44, 46) comprises a cutter blade (48, 50) disposed adjacent to an opposite lateral side of said paper path for cutting said sheet of paper of said paper roll.  

              Regarding claim 4, Brackett teaches everything noted above including that said drive module of said paper dispensing mechanism comprises a motor (as the electric motor), and a plurality of gears (62, 72) coupled to and drivable by said motor; said rollers of said paper dispensing roller set each comprise a roller shaft (38, 50; Fig. 6) coupled to said gears of said paper dispensing mechanism. 
              Regarding claim 5, Brackett teaches everything noted above including that
 said two rollers 42 said paper dispensing roller set (38, 40, 42) define therebetween a paper-dispensing paper path (defined by the path from left of the rollers extending to the right side of the rollers)  in communication with said paper path of said printing mechanism (14, 20, 26, 30, 36, 44, 46) for the passing of said sheet of paper of said paper roll, said paper-dispensing paper path having an inlet (as the space for entrance of the paper between the rollers) defined in a rear end thereof and connected to said paper path of said printing mechanism and an outlet (as the space downstream the rollers where the paper exit from the nip between the rollers) defined in an opposing front end thereof and connected to said paper exit of said front panel.   
              Regarding claim 6, Brackett teaches everything noted above including that 
said flexible and elastic material of said two rollers of said paper dispensing roller set is selected from the group of rubber, silicone rubber and plastic.

Claim Rejections - 35 USC § 103
      10.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


11.       Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brackett in view of Schoennauer et al. (5,993,093), hereinafter Schoennauer. Regarding claim 2, Brackett does not explicitly teach that the housing further comprises a circuit module on a bottom surface inside said accommodation chamber of said housing body and electrically connected with said printing head, said paper cutter and said drive module. However, Schoennauer teacher a printer including a.
housing (10, 10a) further comprises a circuit module 50 on a bottom surface inside an accommodation chamber of a housing body and electrically connected with a printing head 16, a paper cutter 120 and a drive module 47. See Figs. 1-11 in Schoennauer. It would have been obvious to a person of ordinary skill in the art to provide Brackett’s printer with the circuit module, as taught by Schoennauer, in order to facilitate control of electrical components of the printer and replace of the circuit board when it is needed.

Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Kosuge (2020/0307262), Nagase et al. (2020/0307267), Ishida et al. (2016/0185139), Awanohara (2016/0159115), Murata (2016/0059589), Sejino et al. (2012/0010061), Furuta (2011/0314981), and Harris et al. (2005/0226671) teach 
a printer.  

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 12, 2022